Exhibit 10.1


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated May 11, 2018 (the
“Execution Date”), by and between Keane Group, Inc., a Delaware corporation (the
“Company”), and Robert Drummond (the “Executive”) (each a “Party” and together
the “Parties”).
WHEREAS, the Parties wish to establish the terms of the Executive’s employment
with the Company commencing as of the Commencement Date (as defined below);
WHEREAS, the Company desires to employ the Executive under the terms and
conditions specified herein, and the Executive is willing to be so employed by
the Company; and
WHEREAS, the Board of Directors of the Company (“Board”) has authorized the
execution of this Employment Agreement with the Executive.
NOW, THEREFORE, in consideration of the mutual promises and conditions herein
set forth, the Parties agree as follows:
1.Employment and Acceptance; Effective Date; Commencement Date. The Company
shall employ the Executive, and the Executive shall accept such employment,
subject to the terms of this Agreement. The effective date of this Agreement
shall be the date following the date of the Executive's termination of
employment with his immediately-prior employer (such date, the “Effective
Date”). Subject to Section 8.6(d), the Executive’s employment with the Company
shall commence on the date (the “Commencement Date”) that is the earlier of (a)
the date mutually agreed between the Executive and the Chairman of the Board,
and (b) September 1, 2018.
2.Term. Subject to earlier termination pursuant to Section 5 of this Agreement,
this Agreement and the employment relationship hereunder shall continue from the
Commencement Date until the third anniversary of the Commencement Date (the
“Initial Term”) and shall automatically renew for one (1) year intervals
thereafter (each, an “Extended Term”) unless either Party shall have given
written notice to the other at least ninety (90) days prior to the end of the
Initial Term or an Extended Term, as applicable, that it does not wish to extend
the Term. As used in this Agreement, the “Term” shall refer to the period
beginning on the Commencement Date and ending on the date the Executive’s
employment terminates in accordance with this Section 2 or Section 5. In the
event that the Executive’s employment with the Company terminates, the Company’s
obligation to continue to pay, after the date of termination, Base Salary (as
defined below), Bonus (as defined below) and other unaccrued benefits shall
terminate except as may be provided for in Section 5 below.
3.Duties, Title and Location.
3.1    Title. The Company shall employ the Executive to render exclusive and
full-time services to the Company; provided, that the Executive may, and it
shall not be considered a violation of this Agreement for the Executive to, (a)
engage in or serve such professional, civic, trade association, charitable,
community, educational, religious or similar types of organizations or speaking
engagements, as the Executive may select; (b) subject to the prior approval of
the Board,


1



--------------------------------------------------------------------------------




serve on one public company board other than the Board so long as such service
does not create a conflict of interest with Executive’s responsibilities under
this Employment Agreement; (c) subject to the prior approval of the Board, serve
on additional non-public company boards of directors or advisory committees of
any entities, or engage in other business activities so long as such service
does not create a conflict of interest with Executive’s responsibilities under
this Employment Agreement; and (d) attend to the Executive’s personal matters
and/or the Executive’s and/or his family’s personal finances, investments and
business affairs, so long as such service or activities described in clauses
(a), (b), (c) and (d) immediately preceding do not significantly interfere with
the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement. The Parties acknowledge and agree
that as of the Execution Date, the Executive’s service as a member of the board
of director of Franks International N.V. has been approved by the Board pursuant
to Section 3.1(b). The Executive shall serve in the capacity of Chief Executive
Officer (“CEO”). On or prior to the Commencement Date, the Board shall elect you
to serve as a voting member of the Board effective as of the Commencement Date.
During the Term, the Company will nominate the Executive for re-election to
continue serving as a voting member of the Board; provided that, the foregoing
shall not be required to the extent prohibited by legal or regulatory
requirements. The Executive shall report to the Board.
3.2    Duties. The Executive shall have such duties, powers and authorities as
are commensurate with his position as CEO and as may be reasonably assigned by
the Board from time to time. The Executive shall devote his full working time
and attention to the performance of such duties and to the promotion of the
business and interests of the Company and its subsidiaries.
3.3    Location. The Executive shall provide Executive’s services to the Company
at the Company’s office in Houston, Texas; provided, however, that the Executive
shall be expected to engage in business travel to other locations in the
performance of his duties.
4.Compensation and Benefits by the Company. As compensation for all services
rendered during the Term pursuant to this Agreement, the Company shall provide
the Executive the following during the Term:
4.1    Base Salary. The Company will pay to the Executive an annual base salary
of $800,000, payable in accordance with the general payroll practices of the
Company (“Base Salary”). The Base Salary will be subject to review at least
annually by the Board for increase, but not decrease.
4.2    Bonuses and Incentives.
(a)    Sign-on Bonus. The Executive shall receive a sign-on bonus (the “Sign-on
Bonus”) equal to $800,000, to be paid in a single cash lump sum payment on the
next regularly scheduled payroll date following the Commencement Date. The
Executive will be required to repay a pro-rata portion of the Sign-on Bonus in
the event of Executive’s termination for Cause or voluntary resignation without
Good Reason within 24 months of the Commencement Date.
(b)    Initial Equity Grants. The Executive shall, within 15 business days
following the Commencement Date, receive awards under the Keane Group, Inc.
Equity and


2



--------------------------------------------------------------------------------




Incentive Award Plan (the “Sign-On Equity Awards”) targeted at a grant date
valuation (determined in accordance with the Company’s normal annual equity
award valuation methodology) of $5,700,000, comprised of (i) restricted stock
units with a grant date value of approximately $2,250,000, subject to Section
8.6(d), vesting in three substantially equal installments on December 31 of each
of 2018, 2019 and 2020, (ii) restricted stock units with a grant date value of
approximately $2,250,000 vesting 100% on December 31, 2020, and (iii) restricted
stock units with a grant date value of approximately $1,200,000, vesting 50% on
the first anniversary of the Commencement Date and 50% on the second anniversary
of the Commencement Date. Each of the Sign-On Equity Awards shall be evidenced
by a written award agreement substantially in the form attached hereto as
Exhibit A.
(c)    Annual Bonus. The Executive shall receive an annual bonus (each a
“Bonus”) in respect of each calendar year during the Term. The Executive’s Bonus
for calendar year 2019 and thereafter shall be targeted at one-hundred percent
(100%) of annual Base Salary at the rate in effect at the end of the relevant
calendar year (the “Target Bonus”), based on the achievement of specific annual
performance criteria established by the Compensation Committee of the Board (the
“Compensation Committee”). Subject to Section 8.6(d), the Executive’s Bonus for
calendar year 2018 will be comprised of the sum of (i) an amount equal to the
product of $937,000 and a fraction where the numerator is the number of days
from January 1, 2018 through the date prior to the Commencement Date and the
denominator is 365, without regard to the achievement of specific performance
criteria, and (ii) a target amount equal to the product of $800,000 and a
fraction where the numerator is the number of days from the Commencement Date
through December 31, 2018 and the denominator is 365, and based on the
achievement of specific annual performance criteria established by the
Compensation Committee; provided that, the Executive’s Bonus for calendar year
2018 shall be reduced by the total amount of any bonuses that the Executive
receives from his immediately-prior employer in respect of the 2018 calendar
year or fiscal year that commenced on or after January 1, 2018. Subject to the
provisions of Section 5 hereof, a Bonus shall be payable only if the Executive
is employed by the Company on the date the Bonus is paid. The Bonus awarded for
a calendar year, if any, shall be payable as soon as practicable following the
completion of the Company’s audited financial statements for the calendar year
in which such Bonus is earned but in no event later than March 31 of the
calendar year following the calendar year in which such Bonus is earned.
(d)    Long-Term Incentive. The Executive shall be eligible to participate in
any long-term incentive plan adopted by the Company for its senior management
team (each, an “Incentive Plan”) subject to the terms of the Incentive Plan and
any applicable award agreements between the Executive and the Company. Unless
otherwise agreed by the Board and the Executive, the Executive will annually
receive an award or awards under an Incentive Plan having a grant date target
value (calculated in accordance with the Company’s normal annual equity award
valuation methodology) consistent with the long-term incentives granted under
the Incentive Plan to the other Company senior executives in respect of the
applicable year as determined by the Compensation Committee after consultation
with the Executive.


3



--------------------------------------------------------------------------------




4.3    Benefits.
(a)    Participation in Benefits Plans. During the Term, the Executive shall be
entitled, if and to the extent eligible, to participate in all of the applicable
benefit plans and perquisite programs of the Company, which are available to
other senior executives of the Company, on the same terms as such other senior
executives, including paid time off which shall accrue and may be used in
accordance with the Company’s policy as in effect from time to time. The Company
may at any time or from time to time amend, modify, suspend or terminate any
employee benefit plan, program or arrangement for any reason without the
Executive’s consent if such amendment, modification, suspension or termination
is consistent with the amendment, modification, suspension or termination for
other senior executives of the Company.
(b)    Car Allowance. During the Term, the Executive will be provided with a car
allowance of $1,700.00 per month, subject to the Company’s policies regarding
automobile use in effect from time to time.
4.4    Expense Reimbursement. The Executive shall be entitled to receive
reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.
5.Termination of Employment. Except as specifically otherwise provided in this
Section 5, if the Executive’s employment with the Company is terminated for any
reason, the Company shall no longer be obligated to pay to the Executive any
compensation or benefits that would have otherwise been provided pursuant to
this Agreement, any other written agreement between the Parties, or the terms of
any written employee benefit plan in which the Executive participates.
5.1    By the Company for Cause, by the Executive without Good Reason,
Non-Renewal by the Executive, or Due to Executive’s Death or Disability.
(a)    If during the Term: (i) the Company terminates the Executive’s employment
with the Company for Cause (as defined below) upon written notice from the
Board; (ii) the Executive terminates employment without Good Reason upon sixty
(60) days’ advance written notice; (iii) the Executive’s employment terminates
due to the Executive giving the Company written notice of his election not to
renew the Term pursuant to Section 2 of this Agreement; or (iv) the Executive’s
employment terminates due to the Executive’s death or Disability, the Executive
shall be entitled to receive the following in a lump sum within thirty (30) days
following such termination, or as soon as practicable under the terms and
conditions of the applicable plan:
(A)    the Executive’s accrued but unpaid Base Salary through the date of the
Executive’s termination;
(B)    any employee benefits that the Executive is entitled to receive upon
termination pursuant to the terms of any benefit, compensation, incentive,
equity or fringe


4



--------------------------------------------------------------------------------




benefit plans of the Company (other than any severance plan) in accordance with
the terms of the applicable plans;
(C)    other than following a termination by the Company for Cause, the unpaid
portion of the Bonus, if any, relating to any calendar year prior to the
calendar year of the Executive’s termination, payable in accordance with Section
4.2(c);
(D)    expenses reimbursable under Section 4.4 incurred but not yet reimbursed
to the Executive as of the date of termination (such payments, rights and
benefits referred to in clauses (A)-(D) of this Section 5.1(a) are collectively
referred to hereinafter as the “Accrued Benefits”).
(b)    If during the Term, the Executive’s employment terminates due to the
Executive’s death or Disability, then any awards of stock options, restricted
share units, restricted stock units, restricted stock, stock appreciation
rights, deferred stock and other equity based-based incentives, including, for
avoidance of doubt, the Sign-On Equity Awards (collectively referred to as
“Equity-Based Incentives”) held by the Executive which have not vested prior to
the effective date of such termination shall immediately vest and, if
applicable, shall remain exercisable until the earlier to occur of (A) the first
anniversary of the death of the Executive or the effective date of such
termination and (B) the final stated expiration date of the applicable
Equity-Based Incentive. In addition, in the event of such death or such a
termination as a result of Disability, any Equity-Based Incentives held by the
Executive which have vested prior to the effective date of such death or
termination shall, if applicable, remain exercisable until the earlier to occur
of (A) the first anniversary of the effective date of such death or termination
and (B) the final stated expiration date of the applicable Equity-Based
Incentives.
(c)    For purposes of this Agreement, “Cause” means, (i) the Executive’s
conviction of, or plea of guilty or no contest to a felony or any crime
involving dishonesty or theft; (ii) the Executive’s conduct in connection with
his employment duties or responsibilities that is fraudulent or unlawful; (iii)
the Executive’s conduct in connection with his employment duties or
responsibilities that is grossly negligent and which has a materially adverse
effect on the Company or its business; (iv) the Executive’s willful misconduct
or contravention of specific lawful directions related to a material duty or
responsibility which is directed to be undertaken from the Board; (v) the
Executive’s material breach of the Executive’s obligations under this Agreement,
including, but not limited to, breach of the Executive’s restrictive covenants
set forth in Section 6 hereof; (vi) any act of dishonesty by the Executive
resulting or intending to result in material personal gain or enrichment at the
expense of the Company, its subsidiaries or affiliates; or (vii) the Executive’s
knowing failure to comply with a material provision of a material written policy
of the Company, its subsidiaries or affiliates that is applicable to the
Executive. In the case of (iv), (v) and (vii), such events or omissions shall
not constitute Cause unless and until the Executive shall have been provided
notice of such event and a 30 day cure opportunity, if any such action or
omission is capable of cure, as reasonably determined by the Board. For purposes
of clause (iv) this Section 5.1(c), no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith or without a reasonable belief that the Executive’s action or omission was
in the best interests of the Company.


5



--------------------------------------------------------------------------------




(d)    For purposes of this Agreement, “Good Reason” means, without the
Executive’s consent: (i) a material breach by the Company of its obligations
under this Agreement; (ii) a material diminution of the Executive’s duties or of
the Executive’s position or title within the Company; (iii) a material reduction
in Base Salary other than as a result of a less-than-ten-percent (10%) reduction
that is part of an across-the-board reduction that is applicable to all other
senior executives of the Company; (iv) a material reduction in the budget over
which the Executive retains authority; or (v) a change of the location of the
office at which the Executive is principally employed to a location that
increases the Executive’s commute from the Executive’s principal residence as of
the date hereof by more than fifty (50) miles. The Executive’s resignation for
Good Reason shall be effective upon thirty (30) days’ advance written notice to
the Company; provided, however, that an event will cease to constitute Good
Reason unless the Executive gives the Company such notice of the Executive’s
resignation with the Company within ninety (90) days after the Executive’s
knowledge of the occurrence of such event and describes in reasonable
specificity the details of such breach. During such thirty (30) day notice
period, the Company shall have a right to cure any condition that constitutes
Good Reason (such period, the “Cure Period”) and the Executive’s resignation for
Good Reason shall be effective upon expiration of the Cure Period only if not
cured within the Cure Period; provided, that if such breach is not reasonably
capable of being cured within the Cure Period despite reasonable good faith
efforts by the Company (e.g., in the event of war, fire, terrorist activity, an
act of god, or other force majeure type event), then the Cure Period will been
deemed to start upon the date that such force majeure event or other performance
obstacle has been resolved or otherwise eliminated. If the Company timely cures
the condition giving rise to Good Reason for the Executive’s resignation, the
notice of termination shall become null and void.
(e)    For purposes of this Agreement, “Disability” means that, as a result of a
physical or mental injury or illness, the Executive is unable to perform the
essential functions of his job with or without reasonable accommodation for a
period of (i) ninety (90) consecutive days or (ii) one hundred twenty (120) days
in any one (1)-year period.
5.2    By the Company Without Cause, Non-Renewal by the Company or by the
Executive with Good Reason.
(a)    If during the Term, (i) the Company terminates the Executive’s employment
without Cause (which may be done at any time without prior notice), (ii) the
Executive’s employment terminates due to the Company giving the Executive
written notice of its election not to renew the Term pursuant to Section 2 of
this Agreement or (iii) during the Term, the Executive terminates employment
with Good Reason, the Executive will be entitled to the Accrued Benefits, and,
beginning on the 60th day after such termination of employment, but only if the
Executive has executed and not revoked within the revocation period a valid
release agreement consistent with the terms of this Agreement in a form
reasonably acceptable to the Company prior to such date, the Executive shall
also be entitled to:
(A)    A severance payment equal in the aggregate to (i) two (2) years (or one
(1) year if such termination is due to the Company giving the Executive written
notice of its election not to renew the Term for any additional period following
the completion of the fifth (5th) year of the Term) of the Executive’s Base
Salary as in effect immediately prior to the date of


6



--------------------------------------------------------------------------------




such termination (disregarding any reduction therein that may constitute Good
Reason) plus (ii) two (2) years (or one (1) year if such termination is due to
the Company giving the Executive written notice of its election not to renew the
Term for any additional period following the completion of the fifth (5th) year
of the Term) of the Executive’s Target Bonus for the year in which such
termination occurs (which Target Bonus shall be deemed to be $800,000 in the
event of any such termination occurring in calendar year 2018), payable over two
(2) years following the termination of employment in equal monthly installments,
beginning on the sixtieth (60th) day following such termination of employment.
(B)    Any Equity-Based Incentives held by the Executive which have not vested
prior to the effective date of such termination shall immediately vest and, if
applicable, shall remain exercisable until the earlier to occur of (i) the first
anniversary of the effective date of such termination and (ii) the final stated
expiration date of the applicable Equity-Based Incentive. In addition, in the
event of such a termination, any Equity-Based Incentives held by the Executive
which have vested prior to the effective date of such termination shall, if
applicable, remain exercisable until the earlier to occur of (A) the first
anniversary of the effective date of such termination and (B) the final stated
expiration date of the applicable Equity-Based Incentive.
(C)    Reimbursement of the cost of continuation coverage of group health
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986,
as amended, for the Executive and his eligible family members, for a period
equal to twelve (12) months following the date of termination of the Executive’s
employment, to the extent the Executive elects such continuation coverage and is
eligible and subject to the terms of the applicable plan and applicable law. In
the event the Company cannot provide all or any portion of the benefits under
this Section 5.2(a)(C) due to the terms of the applicable plan or applicable
law, the Company shall pay the Executive for the cost of premiums for health
insurance. Notwithstanding the foregoing, benefits under this Section 5.2(a)(C)
shall cease when the Executive is covered under a group health plan offered by a
successor employer.
(b)    The Company shall have no obligation to provide the benefits set forth in
Section 5.2(a) (other than the Accrued Benefits) in the event that the Executive
has breached any of the provisions of Section 6. Payments pursuant to Section
5.2(a) that would otherwise have been owed to the Executive prior to the 60th
day after termination of employment shall be made to the Executive on the 60th
(sixtieth) day after such termination of employment.
5.3    Removal from any Boards and Position. If the Executive’s employment
terminates for any reason, the Executive shall be deemed to resign (i) if a
member, from the Board or the board of managers of any other Keane Companies (as
defined below) or any other board to which he has been appointed or nominated by
or on behalf of the Company, and (ii) from any position with any of the Keane
Companies.
For purposes of this Agreement, “Keane Companies” means the Company and all of
its subsidiaries, successors and assigns.
6.Restrictions and Obligations of the Executive.


7



--------------------------------------------------------------------------------




6.1    Confidentiality. (a) Commencing on the Effective Date the Executive may
have, and during the course of the Executive’s employment by the Company the
Executive will have, access to certain trade secrets and confidential
information relating to the Company and its affiliates (the “Protected Parties”)
which is not readily available from sources outside the Company. The
confidential and proprietary information and, in any material respect, trade
secrets of the Protected Parties are among their most valuable assets,
including, but not limited to, their customer, supplier and vendor lists,
databases, competitive strategies, computer programs, frameworks, or models,
their marketing programs, their sales, financial, marketing, training and
technical information, and any other information, whether communicated orally,
electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their drilling and
hydraulic fracturing services and other businesses. The Protected Parties
invested, and continue to invest, considerable amounts of time and money in
their process, technology, know-how, obtaining and developing the goodwill of
their customers, their other external relationships, their data systems and data
bases, and all the information described above (hereinafter collectively
referred to as “Confidential Information”), and any misappropriation or
unauthorized disclosure of Confidential Information in any form would
irreparably harm the Protected Parties. The Executive acknowledges that such
Confidential Information constitutes valuable, highly confidential, special and
unique property of the Protected Parties. The Executive shall hold in a
fiduciary capacity for the benefit of the Protected Parties all Confidential
Information relating to the Protected Parties and their businesses, which shall
have been obtained by the Executive during the Executive’s employment by the
Company and which shall not be or become public knowledge (other than by acts by
the Executive or representatives of the Executive in violation of this
Agreement). Commencing on the Effective Date and at any time thereafter, the
Executive shall not disclose any Confidential Information, directly or
indirectly, to any person or entity for any reason or purpose whatsoever, nor
shall the Executive use it in any way, except (i) in the course of the
Executive’s employment with, and for the benefit of, the Protected Parties, (ii)
to enforce any rights or defend any claims hereunder or under any other
agreement to which the Executive is a party, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
disclosed in the formal proceedings related thereto, (iii) when required to do
so by a court of law, by any governmental agency having supervisory authority
over the business of any of the Keane Companies or by any administrative or
legislative body (including a committee thereof) with jurisdiction to order him
to divulge, disclose or make accessible such information, provided that the
Executive shall give prompt written notice to the Company of such requirement,
disclose no more information than is so required, and cooperate with any
attempts by the Company to obtain a protective order or similar treatment, (iv)
as to such Confidential Information that becomes generally known to the public
or trade without his violation of this Section 6.1(a) or (v) to the Executive’s
spouse, attorney and/or his personal tax and financial advisors as reasonably
necessary or appropriate to advance the Executive’s tax, financial and other
personal planning (each, an “Exempt Person”), provided, however, that any
disclosure or use of Confidential Information by an Exempt Person shall be
deemed to be a breach of this Section 6.1(a) by the Executive. The Executive
shall take all reasonable steps to safeguard the Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. The Executive
understands and agrees that the Executive shall acquire no rights to any such
Confidential Information.


8



--------------------------------------------------------------------------------




(a)    All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the business engaged in by the Keane Companies (the “Business”), as well
as all customer lists, specific customer information, compilations of product
research and marketing techniques of any of the Keane Companies, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
shall remain the exclusive property of the Keane Companies.
(b)    It is understood that while employed by the Company, the Executive will
promptly disclose to it, and assign to it the Executive’s interest in any
invention, improvement or discovery made or conceived by the Executive, either
alone or jointly with others, which arises out of the Executive’s employment. At
the Company’s request, the Executive will assist any of the Keane Companies
during the period of the Executive’s employment by the Company and thereafter
(but subject to reasonable notice and taking into account the Executive’s
schedule) in connection with any controversy or legal proceeding relating to
such invention, improvement or discovery and in obtaining domestic and foreign
patent or other protection covering the same, subject to Section 6.2(b).
6.2    Cooperation. (a) During the Term and thereafter, the Executive shall
cooperate fully with any investigation or inquiry by the Company or any
governmental or regulatory agency or body that relates to the Company or its
subsidiaries’ or affiliates’ operations during the Term.
(a)    To the extent that, following the date of termination of the Executive’s
employment, (i) the Company requests the Executive’s assistance pursuant to
Section 6.1(c), and/or (ii) the Executive’s cooperation is requested pursuant to
Section 6.2(a), then (x) the Company shall make reasonable efforts to minimize
disruption of the Executive’s other activities, (y) the Company shall reimburse
the Executive for all reasonable expenses incurred in connection with such
cooperation, and (z) to the extent that more than incidental cooperation is
required, the Company shall compensate the Executive at an hourly rate based on
the Executive’s Base Salary as in effect immediately prior to the date of
termination of the Executive’s employment.
6.3    Non-Solicitation or Hire. During the Restricted Period (as defined in
Section 6.4 below), the Executive shall not (a) directly or indirectly solicit,
attempt to solicit or induce (x) any party who is a customer of any of the Keane
Companies, who was a customer of any of the Keane Companies at any time during
the twelve (12)-month period immediately prior to the date the Executive’s
employment terminates or who was a prospective customer that has been identified
and targeted by the Keane Companies immediately prior to the date the
Executive’s employment terminates, for the purpose of marketing, selling or
providing to any such party any services or products offered by or available
from any of the Keane Companies on the date the Executive’s employment
terminates, or (y) any supplier or prospective supplier to any of the Keane
Companies to terminate, reduce or alter negatively its relationship with any of
the Keane Companies or in any manner interfere with any agreement or contract
between any of the Keane Companies and such supplier or (b) hire any employee of
any of the Keane Companies (a “Current Employee”) or any person who was an
employee of any of the Keane Companies during the twelve (12) month period
immediately prior to the date the Executive’s employment terminates (a “Former
Employee”) or


9



--------------------------------------------------------------------------------




directly or indirectly solicit, or attempt to solicit, or induce a Current or
Former Employee to terminate such employee’s employment relationship with any of
the Keane Companies in order, in either case, to enter into a similar
relationship with the Executive, or any other person or any entity; provided,
however, that it shall not be a violation of the covenants set forth in clause
(b) of this sentence for the Executive to make good faith, generalized
solicitations for employees (not specifically targeted at Current Employees or
Former Employees) through advertisements or search firms.
6.4    Non-Competition. During the Restricted Period (as defined below), the
Executive shall not, without the Company’s prior written consent, whether
individually, as a director, manager, member, stockholder, partner, owner,
employee, consultant or agent of any business, or in any other capacity, other
than on behalf of any of the Keane Companies, organize, establish, own, operate,
manage, control, engage in, participate in, invest in, permit his name to be
used by, act as a consultant or advisor to, render services for (alone or in
association with any person, firm, corporation or business organization), or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls any venture or enterprise which engages or
proposes to engage in any business conducted by any of the Keane Companies, or
any business of which the Keane Companies has specific plans to engage in, on
the date of the Executive’s termination of employment (the “Business”).
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Executive from owning for passive investment purposes not intended to circumvent
this Agreement, less than three percent (3%) of the publicly traded common
equity securities of any company engaged in the Business (so long as the
Executive has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded the Executive in connection with any
permissible equity ownership).
For purposes of Sections 6.3 and 6.4, the “Restricted Period” means the period
that begins on the Effective Date and ends on:
(a)    The twenty-four (24) month anniversary of the date of the Executive’s
termination of employment if the Executive’s employment with the Company
terminates for any reason except (i) by the Company for Cause, (ii) by the
Executive without Good Reason, or (iii) due to the Company giving the Executive
written notice of its election not to renew the Term pursuant to Section 2 of
this Agreement for any additional period following the completion of the fifth
(5th) year of the Term;
(b)    The twelve (12) month anniversary of the date of the Executive’s
termination of employment if the Executive’s employment with the Company is
terminated (i) by the Company for Cause, (ii) by the Executive without Good
Reason, or (iii) due to the Company giving the Executive written notice of its
election not to renew the Term pursuant to Section 2 of this Agreement for any
additional period following the completion of the fifth (5th) year of the Term;
(c)    The date of the Executive’s death.


10



--------------------------------------------------------------------------------




6.5    Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company (prior to or during the Term) are the sole
property of the Company (“Company Property”). During the Term, and at all times
thereafter, the Executive shall not remove, or cause to be removed, from the
premises of the Company, copies of any record, file, memorandum, document,
computer-related information or equipment, or any other item relating to the
business of the Company, except in furtherance of his duties under the
Agreement. When the Executive’s employment with the Company terminates, or upon
request of the Company at any time, the Executive shall promptly deliver to the
Company all copies of Company Property in his possession or control.
6.6    Nondisparagement. The Executive agrees that he will not, during the
period commencing on the Effective Date and at any time thereafter, publish or
communicate to any person or entity any Disparaging (as defined below) remarks,
comments or statements concerning the Keane Companies or Cerberus Capital
Management, L.P. The Company agrees to instruct the current members of the Board
and senior management not to publish or communicate to any person or entity any
Disparaging remarks, comments or statements concerning the Executive.
“Disparaging” remarks, comments or statements are those that are intended to
impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of the business of the
individual or entity being disparaged. Notwithstanding the foregoing, nothing in
this Agreement shall be construed to preclude truthful disclosures in response
to lawful process as required by applicable law, regulation, or order or
directive of a court, governmental agency or regulatory organization.
7.    Remedies; Specific Performance. The Parties acknowledge and agree that the
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 6 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with,
any provision of Section 6. The Executive also agrees that such remedies shall
be in addition to any and all remedies, including damages, available to the
Protected Parties against him for such breaches or threatened or attempted
breaches. In addition, without limiting the Protected Parties’ remedies for any
breach of any restriction on the Executive set forth in Section 6, except as
required by law, in the event a court of competent jurisdiction determines that
the Executive has breached the covenants applicable to the Executive contained
in Section 6, the Executive will immediately return to the Protected Parties any
payments previously paid to the Executive pursuant to Section 5.2 (other than
the Accrued Benefits), and the Protected Parties will have no obligation to pay
any of the amounts that remain payable by the Company under Section 5.2 (other
than the Accrued Benefits).
8.    Other Provisions.


11



--------------------------------------------------------------------------------




8.1    Directors’ and Officers’ Insurance. During the Term and thereafter, the
Company shall provide the Executive with coverage under its current directors’
and officers’ liability policy that is no less favorable in any respect than the
coverage then provided to any other similarly-situated executive or former
executive of the Company.
8.2    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered
personally, or sent by facsimile transmission or, if mailed, four (4) business
days after the date of mailing or one (1) business day after overnight mail, as
follows:
(a)    If the Company, to:
Keane Group, Inc.
Address: 2121 Sage Rd, Suite 370
Houston, TX 77056
Fax: 1-888-804-2241
Attention: James Stewart
With copies to:
Keane Group, Inc.
Address: 2121 Sage Rd, Suite 370
Houston, TX 77056
Attention: General Counsel


Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Stuart D. Freedman
Telephone: (212) 756-2000
Fax:    (212) 593-5955
and
Cerberus Capital Management, L.P.
875 Third Avenue
New York, NY 10022
Attention: Mark Neporent
Lisa Gray
Telephone: (212) 891-2100
Fax:    (212) 891-1540
(b)    If the Executive, to the Executive’s home address reflected in the
Company’s records.


12



--------------------------------------------------------------------------------




8.3    Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.
8.4    Representations and Warranties. The Executive represents and warrants
that (a) he has the full right and authority to enter into this Employment
Agreement, (b) he has provided the Company with documentation related to any
restrictions to his future employment and that, to his knowledge, he is not a
party to or subject to any restrictive covenants, legal restrictions or other
agreements in favor of any entity or person which could arguably, in any way,
preclude, inhibit, impair or limit the Executive’s ability to perform his
obligations under this Agreement, including, but not limited to, non-competition
agreements, non-solicitation agreements or confidentiality agreements, (c) in
connection with the Executive’s employment with the Company, he shall not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer, and (d) the performance of the
Executive’s obligations to the Company during the Term shall not breach any
agreement by which the Executive is bound not to disclose any confidential or
proprietary information.
8.5    Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
8.6    Prior Employer.
(a)    As a condition to the Executive's employment by the Company, the
Executive agrees that he shall comply with the terms of his employment agreement
with his immediately-prior employer, including any requirement that the
Executive provide notice prior to terminating his employment that is not waived
by such immediately-prior employer.
(b)    The Executive represents and warrants that to his knowledge he is not
subject to any restrictions, contractual or otherwise, that prevent him from
performing under this Employment Agreement as of the Execution Date.
(c)    The Company shall control any proceeding to defend any disputes with the
Executive’s immediately-prior employer related to the Executive’s right to
perform duties under this Agreement; provided that the Company agrees that it
shall not enter into any agreement or settlement with the Executive’s
immediately-prior employer with respect to any claims against the Executive in
connection with any such dispute without the prior express written consent of
the Executive, which consent shall not be unreasonably withheld or delayed. The
Company shall pay the Executive’s reasonable fees for legal and other related
expenses associated with any such proceeding; provided, that the Executive
agrees that he shall reasonably cooperate with the Company on any strategy or
course of action to be pursued by the Company in connection with any such
proceeding.


13



--------------------------------------------------------------------------------




(d)    In the event that the Executive’s right to perform duties under this
Agreement is in any manner restricted as a result of any obligation to his
immediately-prior employer, then, (i) if the Executive has previously commenced
employment with the Company, the Executive shall immediately cease providing
services to the Company to the extent of such restriction during the period of
such restriction, but this Agreement and the rights of the Parties hereunder
shall otherwise remain in full force and effect, it being understood for the
avoidance of doubt that the imposition of any such restriction shall not
constitute the sole basis for: (x) “Cause” or (y) a material breach by the
Executive of this Agreement, and (ii) if the Executive has not yet commenced
employment with the Company hereunder, (A) the “Commencement Date” shall be the
first day following the date that the Executive is permitted to be employed by
the Company, notwithstanding any continuing restrictions that may apply to the
Executive’s service with the Company, but in no event later than August 13, 2019
(the “Expiration Date”), (B) during the period following the last day of the
Executive's employment with his immediately-prior employer through the
Commencement Date, the Company shall pay to the Executive a weekly payment in
the amount of $15,385 less the total amount of any payment paid or payable for
such week (other than accrued base salary or annual bonus) that the Executive
receives from his immediately-prior employer; provided that such payments shall
cease if the Executive has not commenced employment as of the Expiration Date;
and further provided that if prior to the Expiration Date the Executive has not
commenced employment with the Company and commits an act that would have
constituted Cause or he commences employment with or, without the Board's
consent, provides material consulting services to any other employer or entity,
such payments shall cease and the Executive shall be required to repay any
amount of such payments previously paid upon demand by the Company, and (C) if
the Commencement Date occurs after December 31, 2018, (x) the Executive shall
not be entitled to a Bonus for calendar year 2018, (y) the Company shall pay to
the Executive a single cash lump sum payment in the amount of the sum of
$800,000 less the total amount of any bonuses that the Executive receives from
his immediately-prior employer in respect of the 2018 calendar year or fiscal
year that commenced on or after January 1, 2018, payable on August 16, 2019, and
(z) one-third (1/3) of the restricted stock units granted to the Executive
pursuant to Section 4.2(b)(i) shall be fully vested on the date of grant and the
remaining portion of the award shall become vested in two substantially equal
installments on December 31 of each of 2019 and 2020.
8.7    Vesting of Equity-Based Awards. In the event of a conflict between the
terms and provisions of this Agreement relating to the vesting of Equity-Based
Incentives and any other terms and provisions governing any Equity-Based
Incentives held (now or in the future) by the Executive (including without
limitation the terms and provisions contained in the agreements and/or plans
pursuant to which such Equity-Based Incentives were (or will in the future be)
granted), the terms and provisions of this Agreement shall control.
8.8    Governing Law, Dispute Resolution and Venue.
(a)    This Agreement shall be governed and construed in accordance with the
laws of the state of Texas, unless superseded by federal law.
(b)    The Parties agree irrevocably to submit to the exclusive jurisdiction of
the federal courts or, if no federal jurisdiction exists, the state courts,
located in Harris County,


14



--------------------------------------------------------------------------------




Texas, for the purposes of any suit, action or other proceeding brought by any
party arising out of any breach of any of the provisions of this Agreement and
hereby waive, and agree not to assert by way of motion, as a defense or
otherwise, in any such suit, action, or proceeding, any claim that it is not
personally subject to the jurisdiction of the above-named courts, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper, or that the provisions of this Agreement
may not be enforced in or by such courts. IN ADDITION, THE PARTIES AGREE TO
WAIVE TRIAL BY JURY.
8.9    Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Company or the
Executive without written consent signed by the other party; provided that the
Company shall cause this Agreement to be assumed by any successor that continues
the business of the Company, including any person or entity that acquires all or
substantially all of the assets of the Company.
8.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
8.11    Headings, Sections. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein. References to “Sections” are to Sections of this Agreement
unless otherwise specified.
8.12    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.
8.13    Judicial Modification. If any court determines that any of the covenants
in Section 6, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.
8.14    Tax Withholding. The Company or other payor is authorized to withhold
from any benefit provided or payment due hereunder the amount of withholding
taxes due any federal, state or local authority in respect of such benefit or
payment and to take such other action as may be necessary in the opinion of the
Board to satisfy all obligations for the payment of such withholding taxes.
8.15    Section 409A. (a) The intent of the parties is that payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and, accordingly, to the
maximum extent permitted, this


15



--------------------------------------------------------------------------------




Agreement shall be interpreted and administered to be in compliance with Code
Section 409A. Any term used in this Agreement which is defined in Code Section
409A or the regulations promulgated thereunder (the “Regulations”) shall have
the meaning set forth therein unless otherwise specifically defined herein. Any
obligations under this Agreement that arise in connection with Executive’s
“termination of employment”, “termination” or other similar references shall
only be triggered if the termination of employment or termination qualifies as a
“separation from service” within the meaning of §1.409A-1(h) of the Regulations.
(a)    Notwithstanding any other provision of this Agreement, if at the time of
the termination of the Executive’s employment, the Executive is a “specified
employee,” as defined in Section 409A or the Regulations, and any payments upon
such termination under this Agreement hereof will result in additional tax or
interest to the Executive under Code Section 409A, he will not be entitled to
receive such payments until the date which is the earlier of (i) six (6) months
and one day after such separation from service and (ii) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 8.15(b) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to the Executive in a lump-sum
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.
(b)    If any expense reimbursement or in-kind benefit provided to the Executive
under this Agreement is determined to be “deferred compensation” within the
meaning of Section 409A, then such reimbursement or in-kind benefit shall be
made or provided in accordance with the requirements of Code Section 409A,
including that (i) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Agreement be paid later than
December 31 of the year following the year during which the applicable fees,
expenses or other amounts were incurred, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits that the Company is obligated to pay or
provide, in any given calendar year shall not affect the expenses that the
Company is obligated to reimburse, or the in-kind benefits that the Company is
obligated to pay or provide, in any other calendar year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the tenth (10th)
anniversary of the Commencement Date).
(c)    For purposes of Code Section 409A, the Executive’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (for example, “payment shall
be made within thirty (30) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company. In no event may the Executive, directly or indirectly, designate
the


16



--------------------------------------------------------------------------------




calendar year of any payment to be made under this Agreement, to the extent such
payment is subject to Code Section 409A.
(d)    In addition, if any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would subject the
Executive to any additional tax or interest under Code Section 409A, then the
Company shall, after consulting with and receiving the approval of the
Executive, reform such provision in a manner intended to avoid the incurrence by
the Executive of any such additional tax or interest; provided that the Company
shall maintain, to the maximum extent practicable, the original intent of the
applicable provision without subjecting the Executive to such additional tax or
interest.
8.16    Protected Rights.
(a)    The Executive understands that this Agreement does not limit the
Executive’s ability to communicate with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”), including to report possible violations of federal law or regulation
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation, or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.
(b)    Executive shall not be criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
8.17    No Mitigation; No Set-Off. In the event of any termination of the
Executive’s employment, he shall be under no obligation to seek other employment
or take any other action by way of mitigation of the amounts payable, or
benefits provided, to the Executive under any of the provisions of this
Agreement. The Company’s obligation to make the payments, and provide the
benefits, provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by (i) any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Executive or others, or (ii) except as provided in Section
5.2(a)(C), any remuneration or benefits attributable to any subsequent
employment with an unrelated person, or any self-employment, that the Executive
may obtain. Any amounts due under Section 5.2 are considered reasonable by the
Company and are not in the nature of a penalty.
8.18    Company Obligation. Notwithstanding anything herein to the contrary, the
Company shall have no further obligations to the Executive, including any
further obligation to provide the Executive with any of the payments or benefits
hereunder, if (a) as of the Expiration Date the Executive has not commenced
employment with the Company hereunder, or (b) prior to


17



--------------------------------------------------------------------------------




the Executive commencing employment with the Company the Executive has committed
an act that would have constituted Cause or he commences employment with another
employer.


[Signature page follows]


18



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
 
EXECUTIVE:
 
 
 
 
 
/s/ Robert Drummond
 
Name: Robert Drummond
 
 
 
 
 
KEANE GROUP, INC.
 
 
 
 
 
By:
/s/ James C. Stewart
 
Name: James C. Stewart
 
Title: Executive Chairman







19



--------------------------------------------------------------------------------







Exhibit A


[Form of Restricted Stock Unit Award Agreement]









--------------------------------------------------------------------------------





KEANE GROUP, INC.
EQUITY AND INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (this “Agreement”) is made and
entered into as of [●], 20[●] (the “Grant Date”), by and between Keane Group,
Inc., a Delaware corporation (the “Company”), and Robert Drummond (the
“Participant”).
W I T N E S S E T H:
WHEREAS, the Company maintains the Keane Group, Inc. Equity and Incentive Award
Plan (the “Plan”); and
WHEREAS, the Company desires to grant Restricted Stock Units to the Participant
pursuant to the terms of the Plan and the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.Grant. Subject to the conditions set forth in the Plan and this Agreement, the
Company grants to the Participant [●] Restricted Stock Units.
2.    Vesting.
(a)    The Participant shall become vested in the Restricted Stock Units, in
installments, on the dates indicated in the following table:
Vesting Date
Percentage of Vested Restricted Stock Units
[●], 20[●]
33.33%
[●], 20[●]
33.33%
[●], 20[●]
33.34%



(b)    In the event of the Participant’s Termination (i) by the Company without
Cause (as defined in the Employment Agreement between the Company and the
Participant dated May 11, 2018 (the “Employment Agreement”), (ii) by the
Participant for Good Reason (as defined in the Employment Agreement), or (iii)
due to the Participant’s death or Disability (as defined in the Employment
Agreement), the Participant shall become one hundred percent (100%) vested in
the Restricted Stock Units upon the date of such Termination.
(c)    Except as otherwise provided in this Agreement, upon the Participant’s
Termination for any reason, the portion of the Restricted Stock Units in which
the Participant has not become vested shall be canceled, and forfeited by the
Participant, without consideration.




--------------------------------------------------------------------------------




(d)    Notwithstanding any provision of this Agreement to the contrary, upon the
Participant’s Termination by the Company for Cause, the Restricted Stock Units,
including any portion in which the Participant had previously become vested,
shall be cancelled, and forfeited by the Participant, without consideration.
3.    Award Settlement. The Company shall deliver to the Participant (or, in the
event of the Participant’s prior death, the Participant’s beneficiary), one (1)
share of Common Stock for each Restricted Stock Unit in which the Participant
becomes vested in accordance with this Agreement. Delivery of such Common Stock
shall be made as soon as reasonably practicable following the date the
Participant becomes vested in the Restricted Stock Unit, but in no event later
than the fifteenth (15th) day of the third month following the end of the
calendar year in which the Participant became vested in such Restricted Stock
Unit.
4.    Stockholder Rights. The Participant shall not have any voting rights,
rights to dividends or other rights of a stockholder with respect to shares of
Common Stock underlying a Restricted Stock Unit until the Restricted Stock Unit
has vested and a share of Common Stock has been issued in settlement thereof
and, if applicable, the Participant has satisfied any other conditions imposed
by the Committee.
5.    Transferability. Except as permitted by the Committee, in its sole
discretion, the Restricted Stock Units may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution or, subject to the
consent of the Committee, pursuant to a DRO, unless and until the Restricted
Stock Units have been settled and the shares of Common Stock underlying the
Restricted Stock Units have been issued, and all restrictions applicable to such
shares have lapsed, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
6.    Taxes. The Participant has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. In accordance with the terms of the Plan, the Participant may elect
to satisfy any applicable tax withholding obligations arising from the vesting
or settlement of the Restricted Stock Units by having the Company withhold a
portion of the shares of Common Stock to be delivered to the Participant upon
settlement of the Restricted Stock Units or by delivering to the Company vested
shares of Common Stock owned by the Participant, that in either case have a Fair
Market Value equal to the sums required to be withheld; provided that, the
number of shares of Common Stock which may be withheld in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities hereunder shall be limited to the number of shares of Common Stock
which have a Fair Market Value on the date of withholding equal to the




--------------------------------------------------------------------------------




aggregate amount of such tax liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income.
7.    Incorporation by Reference. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan and represents that the Participant is familiar
with the terms and provisions thereof. The Participant accepts this Award
subject to all of the terms and conditions of the Plan. In the event of a
conflict or inconsistency between the terms of the Plan and the terms of this
Agreement, the Plan shall govern and control.
8.    Securities Laws and Representations. The Participant acknowledges that the
Plan is intended to conform to the extent necessary with all applicable federal,
state and foreign securities laws (including the Securities Act and the Exchange
Act) and any and all regulations and rules promulgated thereunder by the
Securities and Exchange Commission or any other governmental regulatory body.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the shares are to be issued, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations. Without limiting the foregoing, the Restricted
Stock Units are being granted to the Participant, upon settlement of the
Restricted Stock Units any shares of Common Stock shall be issued to the
Participant, and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933 (the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in herein;
(b)    Any shares of Common Stock issued to the Participant upon settlement of
the Restricted Stock Units must be held indefinitely by the Participant unless
(i) an exemption from the registration requirements of the Securities Act is
available for the resale of such shares of Common Stock or (ii) the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the resale of such shares of Common Stock and the Company is under no
obligation to continue in effect a Form S-8 Registration Statement or to
otherwise register the resale of such shares of Common Stock (or to file a
“re-offer prospectus”); and
(c)    The exemption from registration under Rule 144 shall not be available
under current law unless (i) a public trading market then exists for the Common
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and that any sale of shares of Common Stock issued
to the Participant upon settlement of the Restricted Stock Units may be made
only in limited amounts in accordance with, such terms and conditions.




--------------------------------------------------------------------------------




9.    Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.
10.    Entire Agreement. This Agreement together with the Plan, as either of the
foregoing may be amended or supplemented in accordance with their terms,
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein, and supersedes all
prior communications, representations and negotiations in respect thereto.
11.    Successors and Assigns. The terms of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns. The Participant may not assign any of the
rights or obligations under this Agreement without the prior written consent of
the Company. The Company may assign its rights and obligations to another entity
which shall succeed to all or substantially all of the assets and business of
the Company.
12.    Amendments and Waivers. Subject to the provisions of the Plan, the
provisions of this Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of each of the parties hereto.
13.    Severability. In the event that any provision of this Agreement shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
14.    Signature in Counterparts. This Agreement may be signed in counterparts,
each which shall constitute an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
15.    Notices. Any notice required to be given or delivered to the Company
under the terms of the Plan or this Agreement shall be in writing and addressed
to the General Counsel and the Secretary of the Company at its principal
corporate offices. Any notice required to be given or delivered to the
Participant shall be in writing and addressed to the Participant at the address
listed in the Company’s personnel files or to such other address as the
Participant may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery,
three days after deposit in the United States mail by certified or registered
mail (return receipt requested), one business day after deposit with any return
receipt express courier (prepaid), or one business day after transmission by
facsimile.
16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Delaware to be applied.




--------------------------------------------------------------------------------




17.    Consent to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally agrees that any action, suit or proceeding, at law or
equity, arising out of or relating to the Plan, this Agreement or any agreements
or transactions contemplated hereby shall only be brought in any federal court
of the Southern District of Texas or any state court located in Harris County,
State of Texas, and hereby irrevocably and unconditionally expressly submits to
the personal jurisdiction and venue of such courts for the purposes thereof and
hereby irrevocably and unconditionally waives (by way of motion, as a defense or
otherwise) any and all jurisdictional, venue and convenience objections or
defenses that such party may have in such action, suit or proceeding. Each party
hereby irrevocably and unconditionally consents to the service of process of any
of the aforementioned courts.
18.    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.
19.    No Employment Rights. The Participant understands and agrees that this
Agreement does not impact in any way the right of the Company or its
Subsidiaries to terminate or change the terms of the employment of the
Participant at any time for any reason whatsoever, with or without cause, nor
confer upon any right to continue in the employ of the Company or any of its
Subsidiaries.
20.    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Restricted Stock Units and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
21.    Claw-Back Policy. The Restricted Stock Units shall be subject to any
claw-back policy implemented by the Company.
[Signature page follows]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
 
KEANE GROUP, INC.
 
 
 
 
 
By:______________________________________
 
Name:
 
Tittle:
 
 
 
PARTICIPANT:
 
 
 
 
 
_________________________________________
 
Name:
 
 





